DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Lines 2-4, 6, 11, 15 of paragraph [0042] recite the limitation “…plurality of second electrode tabs 77…”, examiner believes they should read “…plurality of second electrode tabs 74…” as there is no element 77 in Fig. 7, but element 74, which is not found in the specification, does appear in Fig. 7.
Appropriate correction is required.

Claim Objections
Claims 8, 16 are objected to because of the following informalities:  
Claim 8, line 3 recites the following limitation “located on same side of the starting section” which examiner believes should be “located on a same side of the starting section”.  
Claim 16, line 2 recites the limitation “the a top of the coiled battery cell” which examiner believes should be “the top of the coiled battery cell”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-15, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hikata (US20100124694A1).

	Regarding claim 1, Hikata discloses a coiled battery cell (Hikata, [0012]-[0035], [0064]-[0106], Example 1, Figs. 1-13) comprising
	a first active material layer completely covering two surfaces of the first electrode plate (Hikata, [0065], Fig. 1 positive electrode 1, electrode active material-containing layer 5)
	wherein, an outermost circle of the coiled battery cell is a separator adjacent to the first electrode plate (Hikata, [0080], Fig. 5 separator 8, positive electrode 1).

	Regarding claim 2, Hikata teaches all of the limitations of claim 1 as set forth above. Hikata further discloses wherein the coiled battery cell further comprising a second electrode plate comprising a second active material layer, the second active material layer completely covering two surfaces of the second electrode plate (Hikata, [0065], Fig. 1 negative electrode 2, negative electrode active material-containing layer 6).
	
Regarding claim 3, Hikata teaches all of the limitations of claim 2 as set forth above. Hikata discloses the coiled battery cell further comprising a plurality of first electrode tabs protruding from the first electrode plate and a plurality of second electrode tabs protruding from the second electrode plate (Hikata, [0065]-[0068], Figs. 1-3, positive electrode tabs 3 and 3i, negative electrode tabs 4 and 4i, i=1, …, 6)
	and the separator comprising a starting section extending along a width direction of the coiled battery cell, a winding section extending from the starting section, and a tail section forming a separator tail (Hikata, Fig. 5, separator 8). Examiner notes that the inner part of the separator, element 8 in Fig. 5 satisfies the limitation of the separator comprising a starting section extending along a width direction of the coiled battery cell, as it is an end (starting) of the separator that extends along a width direction of the coiled battery cell. The end part of the separator can be considered a “tail” as it is the end of the separator and satisfies the limitation of a tail section forming a separator tail.

	Regarding claim 4, Hikata teaches all of the limitations of claim 3 as set forth above. Hikata further discloses wherein the tail section of the separator is not overlapped with a tail section of the first electrode plate in a thickness direction of the coiled battery cell (Hikata, [0080], Fig. 5, separator 8, positive electrode 1, end of the windings 1d). As shown in Fig. 5 the first electrode plate end of the windings does not overlap with a tail section of the separator in a thickness direction of the coiled battery cell.

	Regarding claim 5, Hikata teaches all of the limitations of claim 3 as set forth above. Hikata further discloses wherein in a thickness direction of the coiled battery cell, a tail section Hikata, [0080], Fig. 5, start of the windings 1c/2d, end of the windings 1d/2d).

	Regarding claim 6, Hikata teaches all of the limitations of claim 3 as set forth above. Hikata further discloses wherein the plurality of first electrode tabs and the plurality of second electrode tabs are disposed on a top of the coiled battery cell (Hikata, [0068], Figs. 2-3, positive electrode tabs 3 and 3i, negative electrode tabs 4 and 4i, i=1, …, 6).

	Regarding claim 8, Hikata teaches all of the limitations of claim 3 as set forth above. Hikata further discloses wherein in a thickness direction of the coiled battery cell, the plurality of first electrode tabs and the plurality of second electrode tabs are located on a same side of the starting section (Hikata, [0088], Figs. 10A-11B, positive electrode tab 3, negative electrode tab 4).

	Regarding claim 9, Hikata teaches all of the limitations of claim 3 as set forth above. Hikata further discloses wherein in a thickness direction of the coiled battery cell, the plurality of first electrode tabs are located on both sides of the starting section, and the plurality of second electrode tabs are located on both sides of the starting section (Hikata, Fig. 3, positive electrode tab 3, negative electrode tab 4).

	Regarding claim 10, Hikata discloses a coiled battery cell (Hikata, [0012]-[0035], [0064]-[0106], Example 1, Figs. 1-13) comprising
Hikata, [0065], Fig. 1 positive electrode 1, positive electrode active material-containing layer 5)
	wherein, an outermost circle of the coiled battery cell is a separator adjacent to the first electrode plate (Hikata, [0080], Fig. 5 separator 8, positive electrode 1)
	and a packaging film wrapping the coiled battery cell (Hikata, [0013], [0019], [0095]-[0097], Figs. 12-13 case 20).

	Regarding claim 11, Hikata teaches all of the limitations of claim 1 as set forth above. Hikata further discloses wherein the coiled battery cell further comprising a second electrode plate comprising a second active material layer completely covering two surfaces of the second electrode plate (Hikata, [0065], Fig. 1 negative electrode 2, negative electrode active material-containing layer 6).

	Regarding claim 12, Hikata teaches all of the limitations of claim 11 as set forth above. Hikata discloses the coiled battery cell further comprising a plurality of first electrode tabs protruding from the first electrode plate and a plurality of second electrode tabs protruding from the second electrode plate (Hikata, [0065], Figs. 1-3, positive electrode tabs 3 and 3i, negative electrode tabs 4 and 4i, i=1, … ,6)
	and the separator comprising a starting section extending along a width direction of the coiled battery cell, a winding section extending from the starting section, and a tail section forming a separator tail (Hikata, Fig. 5, separator 8). Examiner notes that the inner part of the separator, element 8 in Fig. 5 satisfies the limitation of the separator comprising a starting 

	Regarding claim 13, Hikata teaches all of the limitations of claim 12 as set forth above. Hikata further discloses wherein the tail section of the separator is not overlapped with a tail section of the first electrode plate in a thickness direction of the coiled battery cell (Hikata, Fig. 5, separator 8, positive electrode 1, end of the windings 1d). As shown in Fig. 5 the first electrode plate end of the windings does not overlap with a tail section of the separator in a thickness direction of the coiled battery cell.

	Regarding claim 14, Hikata teaches all of the limitations of claim 12 as set forth above. Hikata further discloses wherein in a thickness direction of the coiled battery cell, a tail section of the first electrode plate and a tail section of the second electrode plate are located on a same side of the starting section (Hikata, [0080], Fig. 5, start of the windings 1c/2d, end of the windings 1d/2d).

	Regarding claim 15, Hikata teaches all of the limitations of claim 12 as set forth above. Hikata further discloses wherein the plurality of first electrode tabs and the plurality of second electrode tabs are disposed on a top of the coiled battery cell (Hikata, [0068], Figs. 2-3, positive electrode tabs 3 and 3i, negative electrode tabs 4 and 4i, i=1, …, 6).

Regarding claim 17, Hikata teaches all of the limitations of claim 3 as set forth above. Hikata further discloses wherein in a thickness direction of the coiled battery cell, the plurality of first electrode tabs and the plurality of second electrode tabs are located on a same side of the starting section (Hikata, [0088], Figs. 10A-11B, positive electrode tab 3, negative electrode tab 4).

	Regarding claim 18, Hikata teaches all of the limitations of claim 3 as set forth above. Hikata further discloses wherein in a thickness direction of the coiled battery cell, the plurality of first electrode tabs are located on both sides of the starting section, and the plurality of second electrode tabs are located on both sides of the starting section (Hikata, Fig. 3, positive electrode tab 3, negative electrode tab 4)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikata (US20100124694A1) in view of Cho (US20110117406A1).

	Regarding claim 7, Hikata teaches all of the limitations of claim 3 as set forth above. Hikata further discloses the coiled battery cell comprising a plurality of first electrode tabs and a 4Attorney Docket No.: US79270 disposed on a top of the coiled battery cell.
	Cho is concerned with a coiled battery cell comprising a first and second electrode plates, a first and second active material completely covering two surfaces of the first and second electrode plates, respectively, a separator adjacent to the first electrode plate, a plurality of first and second electrode tabs (Cho, [0006]-[0029], [0036]-[0057], Fig. 3).
	Cho discloses wherein the plurality of first electrode tabs are 4Attorney Docket No.: US79270disposed on a top of the coiled battery cell, and the plurality of second electrode tabs are disposed on a bottom of the coiled battery cell; or the plurality of first electrode tabs are disposed on a bottom of the coiled battery cell, and the plurality of second electrode tabs are disposed on a top of the coiled battery cell (Cho, [0050]-[0053], Fig. 3, first electrode tabs 127 and 127a-c, second electrode tabs 128 and 128a-c, a first end 120a, a second end 120b) to prevent deformation of the electrode assembly (Cho, [0051]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the teaching of Cho with the coiled battery cell of Hikata wherein the plurality of first electrode tabs are 4Attorney Docket No.: US79270disposed on a top of the coiled battery cell, and the plurality of second electrode tabs are disposed on a bottom of the coiled battery cell; or the plurality of first electrode tabs are disposed on a bottom of the coiled battery cell, and the plurality of second electrode tabs are disposed on a top of the coiled battery cell thus preventing deformation of the electrode assembly.

	Regarding claim 16, Hikata teaches all of the limitations of claim 12 as set forth above. Hikata further discloses the coiled battery cell comprising a plurality of first electrode tabs and a 4Attorney Docket No.: US79270 disposed on a top of the coiled battery cell.
	Cho is concerned with a coiled battery cell comprising a first and second electrode plates, a first and second active material completely covering two surfaces of the first and second electrode plates, respectively, a separator adjacent to the first electrode plate, a plurality of first and second electrode tabs (Cho, [0006]-[0029], [0036]-[0057], Fig. 3).
	Cho discloses wherein the plurality of first electrode tabs are 4Attorney Docket No.: US79270disposed on a top of the coiled battery cell, and the plurality of second electrode tabs are disposed on a bottom of the coiled battery cell; or the plurality of first electrode tabs are disposed on a bottom of the coiled battery cell, and the plurality of second electrode tabs are disposed on a top of the coiled battery cell (Cho, [0050]-[0053], Fig. 3, first electrode tabs 127 and 127a-c, second electrode tabs 128 and 128a-c, a first end 120a, a second end 120b) to prevent deformation of the electrode assembly (Cho, [0051]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the teaching of Cho with the coiled battery cell of Hikata wherein the plurality of first electrode tabs are 4Attorney Docket No.: US79270disposed on a top of the coiled battery cell, and the plurality of second electrode tabs are disposed on a bottom of the coiled battery cell; or the plurality of first electrode tabs are disposed on a bottom of the coiled battery cell, and the plurality of second electrode tabs are disposed on a top of the coiled battery cell thus preventing deformation of the electrode assembly.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US11127982B2 (hereafter referred to as Jiang). Although the claims at issue are not identical, they are not patentably distinct from each other because
Jiang claim 1 recites the limitations of a first electrode sheet, a second electrode sheet, a separator arranged between the first electrode sheet and the second electrode sheet, a first active substance layer and a first bending section, and the first bending section is a region where the first electrode sheet is bent for a first time. These limitations overlap with the instant application’s claimed invention of a coiled battery cell comprising a first electrode plate comprising a first active material layer, wherein, an outermost circle of the coiled battery cell is a separator adjacent to the first electrode plate, the coiled battery cell further comprising a second electrode plate, as set forth in the instant claims 1-2.
Jiang claim 2 recites the limitations wherein the second electrode sheet comprising a second current collector and a second active substance layer disposed on a surface of the second current collector. These limitations overlap with the instant application’s claimed invention of a coiled battery cell further comprising second electrode plate comprising a second active material layer, as set forth in the instant claim 2.
Jiang claim 5 recites the limitations first electrode tab electrically connected to the first current collector, wherein the number of the separator between the first electrode tab and the second current collector does not exceed two layers in the direction T. These limitations overlap 
	While the claims are not identical the prior claims entirely overlap in scope with the present claims, as they both claim a coiled battery cell comprising a first and second electrode sheet/plate, comprising a first/second active substance/material, a separator, electrode tabs and bending structures of the coiled battery cell and they overlap substantially.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bao US10326170B2 (discloses a coiled battery with similar structure), Masumoto US20120308863A1 (discloses a coiled battery cell), Li US20090162740A1 (discloses a coiled battery cell with collectors at opposite ends) and Haruhiko JPH11339758A (discloses a coiled battery cell with overlapping structural features).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED HANSEN/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728